DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
No new grounds of rejection are set forth below.  Thus, the following action is made final.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Specification
The examiner acknowledges the amendments to correct translation errors.  The amendments to the specification and the claims received on April 18, 2022 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation “a UD unit” renders the claim indefinite because there is no definition for a UD unit.   


Claim Rejections - 35 USC § 103
Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araujo da Silva et al (WO 2016/012259, please refer to US 2017/0198114 for English language equivalent) in view of Nicolini et al (US 2011/0130499).
The rejection is adequately set forth in paragraph 5 of the Office Action mailed on January 21, 2022 and is incorporated here by reference.
Double Patenting
Claims 1-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,155,656 in view of Araujo da Silva et al (WO 2016/012259, please refer to US 2017/0198114 for English language equivalent). 
The rejection is adequately set forth in paragraph 6 of the Office Action mailed on January 21, 2022 and is incorporated here by reference.
Response to Arguments
The USC 112 2nd paragraph rejection against claim 12 is still maintained even with the applicant’s amendment filed on April 18, 2022.  As amended, the limitation “a UD unit” is not clearly defined.
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  The disclosure of Nicolini does not apply and gives no teaching of providing the polymers of the claimed invention.  Applicants argue that Araujo da Silva refers to polymers that can not be made by anionic polymerization.
Examiner’s response:  It is noted that the claim is a compositional claim and not a method claim.  As such, the method of synthesis of the polymer does not hold any patentable weight.  There are not any process steps (as in a product-by-process limitation) that would give any structural limitations to the claimed compositional claim.  As the above prior art references teach all the compositional limitations of the claimed invention, the above rejection is appropriate and maintained above. 
Applicant’s argument:  There are advantageous results which are not expected in view of the references cited. The claimed invention simultaneously has lower hysteresis and is less stiff.
Examiner’s response:  The examiner has considered the data in the specification.  It is noted that only one inventive example has been tested for properties (Table 5).  With only one data point, applicant’s argument of unexpected results over the entire scope of the claimed invention can not be determined.  It is also noted the Nicolini teaches that the end functionalization of elastomeric polymers improves the resulting properties of the tire in paragraph [0008], and therefore, applicant’s finding is not a surprising result.  
Applicant’s argument:  The double patenting rejection will be addressed once the Examiner confirms that the claims are otherwise in condition for allowance.
Examiner’s response:  This is acknowledged and the rejection remains set forth above until allowable subject matter is found.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764